MEMORANDUM **
A review of the record and the response to this court’s March 14, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant is not in the custody of the Bureau of Immigration and Customs Enforcement (“ICE”). He therefore cannot challenge ICE’s action or inaction regarding his removal. See Campos v. INS, 62 F.3d 311, 314 (9th Cir.1995).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.